Citation Nr: 1202491	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service from March 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the above claim.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This matter was previously before the Board in February 2011 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDING OF FACT

A lumbar spine disorder is due to injuries sustained in service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have been met.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In the decision below, the Board grants the claim of service connection for a lumbar spine disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In July 2006, the Veteran asserted that he has experienced a back disorder since service.  He elaborated that he primarily injured his back during service as a boatswains mate whereby he was "highlining" on the deck of the ship and pulling on large lines to bring supplies aboard his ship.  In February 2006, he additionally contended that during a July 1967 explosion on the USS Forrestal, he was slammed into the deck due to its impact.

The service treatment records contain no findings relating to a back disorder.  VA treatment records in February 2005 provide an assessment of lumbar strain, and show that the Veteran claimed his back disorder stemmed from loading and unloading things during service.  In September 2009, he reported chronic low back pain, and the examiner noted his contention that he had back pain due to service as a result of pulling ropes and supplies from a ship to the ship he was aboard.  

On VA examination in April 2011, the Veteran reiterated that he injured his back during service as a result of his military occupational duties.  He specifically stated that while "highlining" aboard a ship he pulled something in his lower back and was placed on light duty.  He noted that he later injured his back during an explosion.  The examiner provided a diagnosis of lower back strain.  As to whether it is at least as likely as not that any current low back disorder had its onset during service, the examiner concluded that the issue could not be resolved without resort to mere speculation based on a review of the claims folder, medical records, historical reference to a back injury during a 1967 explosion, and the first documented diagnosis of lower back strain in 2005.  In an addendum opinion the examiner reiterated that based on a review of the claims folder and medical records showing no back injury the issue could not be resolved without resorting to mere speculation.  

Having carefully considered the competent evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is in relative equipoise and, thus, supports a finding of service connection for a lumbar spine disorder.  According to Charles v. Principi, 16 Vet. App. 370, 374 (2002), the Veteran is competent to provide lay evidence of a history of back injuries while in service.  Furthermore, 38 U.S.C.A. § 1154(a) (2002) provides that consideration shall be given to the places, types, and circumstances of service as shown by his service record, his medical records, and all pertinent medical and lay evidence.

In this regard, the Board notes that the Veteran's assertions pertaining to his back injuries during service to be credible as they are consistent with the evidence of record.  The Veteran's personnel records reflect that his primary duty was that of a boatswains mate.  The Board finds that his alleged back injury incurred during the loading and unloading of supplies on his ship is consistent with his circumstances of service.  38 U.S.C.A. § 1154(a) (2002).  His personnel file confirms that he was stationed abroad the USS Forrestal, including during the July 1967 explosion.  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board further finds that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is credible and ultimately competent, regardless of the lack of contemporaneous medical evidence.  As such, the Board finds that the Veteran's contentions that he had hurt his back during service to be competent and credible and, therefore, affords his reports great probative weight. 

The Board has considered the April 2011 opinion of the VA examiner accompanied by an addendum opinion in October 2011.  However, this opinion is not definitive, but rather speculative in nature.  Therefore it is not specific enough to be of significant probative value as to the etiology of the Veteran's current back disability.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general or inconclusive in nature cannot be used to support a claim).  Further, the VA examiner, appears to have based his findings on the fact that there had been no documented injury or treatment related to the low back in the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Such is the case here.  Accordingly, this opinion is of limited probative value.

In light of the Veteran's circumstances of service, his credible account of back injuries during service, and his credible account as to the onset and continuity of symptoms, the Board finds that a lumbar spine disorder is manifested as a result of his period of active service. 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In view of the foregoing, the Board finds that the evidence is, at the very least, in equipoise.  As such, the benefit of the doubt in resolving the issue on appeal is given to the Veteran and, therefore, service connection for a lumbar spine disorder is warranted. 


ORDER

Service connection for a lumbar spine disorder is granted.


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


